Citation Nr: 0007011	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to May 
1947, and was a prisoner of war (POW) from May 10, 1942 to 
August 26, 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for due process 
considerations and evidentiary development in November 1997, 
and finds that the action requested by its remand has been 
accomplished to the extent possible.  This case is now ready 
for appellate consideration.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms that do not more nearly approximate definite social 
and industrial impairment, or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 9400 and 9411 
(1999), 4.132, Diagnostic Codes 9400 and 9411 (effective from 
February 3, 1988 to November 6, 1996).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for a 
generalized anxiety disorder, evaluated as 10 percent 
disabling, in a rating decision of August 1983, based on 
February 1983 Department of Veterans Affairs (VA) medical 
examination.  The February 1983 VA psychiatric examination 
was found to reveal that the veteran's affect was of 
hostility and resentfulness, and that he had frequent 
feelings of depression for the previous two to three years.  
The veteran denied feelings of insecurity and guilt, and 
judgment and insight were noted to be good.  The diagnosis 
was generalized anxiety disorder.  

Following the filing of a claim for an increased evaluation 
for this disability in March 1992, the veteran again 
underwent psychiatric examination in April 1992.  At this 
time, the veteran provided a lengthy history of his service 
and post-service experiences, noting that he was married four 
times and that he held numerous positions until his 
retirement in 1987.  The veteran indicated that he felt 
"bitter" and "angry" following his return to this country 
after the service, and described himself as becoming a loner 
and experiencing depressive symptoms in prior decades.  The 
veteran also admitted to being chronically irritable, that he 
deliberately structured his work so that he would work alone 
as much as possible, that he had difficulty dealing with 
authority figures and other people, and that he had had 
chronic sleep disturbance since his return from the military.  
The veteran also reported feeling detached from others.  The 
veteran later noted that he believed his employment history 
was successful, that his income was good, and that he 
generally worked about 60 hours per week.  He further noted 
that retirement had been difficult for him, with increased 
irritability and sleep difficulties.  

The veteran did, however, note that over the previous 10 
years, he had become very active as a number of "CERTA" 
service organizations, including the Veterans of Foreign Wars 
of the United States (VFW), Disabled American Veterans, The 
American Legion, and the American Defenders of Bataan and 
Corregidor.  The veteran had also been asked to speak in 
schools over the last 10 years about his war experiences, and 
reported that he had placards with pictures and a 
presentation, which he felt was useful for him to share this 
information and his experience with others.  

Mental status examination revealed that the veteran was 
tense, and perhaps slightly irritable, and the veteran 
admitted to irritability, described as worse in the mornings 
and early afternoons, for many decades.  He further admitted 
to having trouble getting along with others, and intermittent 
periods of depression.  His affect was noted to be 
appropriate.  

The veteran further reported some intrusive thoughts about 
his bitterness and anger towards authority figures during 
World War II, and admitted to ongoing sleep difficulty.  The 
impression was PTSD and the veteran was assigned a Global 
Assessment of Functioning (GAF) scale score of 80.  The 
examiner commented that while the veteran had no contact with 
any of his prior spouses, he did have some contact with his 
siblings.  He also reported having contact with one of his 
sons and his two granddaughters on a regular basis.  It was 
again noted that the veteran remained active in service 
organizations, which provided structure to his life following 
his retirement.  In his discussion, the examiner noted that 
the veteran met the diagnostic criteria for PTSD and that he 
did have some symptoms for a generalized anxiety order, which 
was diagnosed previously.  However, in addition to anxiety, 
the veteran reported intrusive thoughts, decreased interest, 
gave evidence of social detachment and estrangement, and had 
a restricted range of affect.  In addition, with ongoing 
sleep disturbance, irritability, and increased startle 
response, the examiner believed that PTSD more specifically 
described his clinical picture.  The examiner also indicated 
that the veteran seemed reluctant to pursue further 
treatment, as he believed that he had adapted to his 
symptomatology over the years.

In a rating decision in July 1992, the regional office (RO) 
determined that service connection for PTSD was warranted, 
and in view of the fact that he was already service connected 
for generalized anxiety disorder, no separate evaluation was 
considered necessary.  The RO further determined that there 
had been no increase in the level of severity of this 
disability so as to warrant any increase in evaluation.

A private medical report from Dr. B., dated in March 1994, 
reflects that this physician had been treating the veteran 
since 1985.  Dr. B. indicated that the veteran's physical 
disabilities kept him under a constant level of stress and 
anxiety, and that the veteran wondered how this might be 
improved.  

VA mental disorders examination in March 1994 revealed that 
the veteran reported a history of some antisocial behavior 
such as participating in a robbery during the service.  There 
was also a subsequent incident involving the kidnapping of 
his child from a former spouse for which he was never 
prosecuted.  The veteran indicated that he had been married 
five times.  Occupationally, he had been primarily involved 
in the business of being a purchasing agent for electronic 
parts.  His responsibility was to order parts and materials, 
and run a warehouse that stored these parts.  He was now 
retired and noted that he was active in the VFW, and was a 
member of the speaker's bureau and went to schools and 
organizations to talk about his experience as a POW.  He 
reported having a lady friend for several years and that he 
continued to date.  He also noted that he enjoyed watching 
sports and the news on television, and being around people 
that he liked, noting that he was a social drinker.  

Objective examination revealed no disruptive behavior or 
hostility, and he was found to be pleasant and cooperative.  
He described his mood as "bitter," but the examiner found 
it to be appropriate.  Cognitive functioning was generally 
intact and concentration was fair.  The diagnosis included 
mild and intermittent anxiety symptoms, history of antisocial 
behavior, and alcohol abuse.  The examiner commented that the 
veteran displayed come very mild and intermittent anxiety 
symptoms but did not meet the diagnostic criteria for PTSD.  
Occupationally, the examiner noted that the veteran had 
worked his entire adult life until retirement age and now 
reported a full range of social activities, including dating, 
playing cards, acting as a commander at the VFW, and engaging 
in a speaker's bureau telling schools and other organizations 
about his experiences as a POW.  The examiner concluded that 
the veteran showed no symptoms of any social or industrial 
inadaptability, and that there was no evidence of time lost 
from work or any decrease in efficiency.

A statement from a fellow POW, received in March 1995, 
reflects that he and the veteran were both interned by the 
Japanese Armed Forces for a period of 42 months, and that he 
and the veteran still suffered from the beatings and mental 
cruelty of their Japanese captors.

At the veteran's personal hearing in April 1995, the veteran 
testified concerning his claim for an increased evaluation 
for anxiety and PTSD (transcript (T.) at p. 1).  The veteran 
indicated that anxiety was his worst symptom (T. at p. 13).  
He also had nightmares (T. at p. 13).  He further indicated 
that throughout his work history he would either get fired or 
get angry with someone, that he had been married five times, 
that he would have difficulty sleeping, and that he would be 
irritable with his friends (T. at p. 13).  The veteran denied 
any trouble with concentration, but noted being nervous and 
sleeping difficulties (T. at p. 13).  He also recalled 
outbursts of anger with supervisors and other employees, but 
never went to a doctor or used medication (T. at pp. 13-14).  
Following his retirement in 1984, an effort to return to work 
part time in 1986 ended as a result of his foot disability 
(T. at p. 14).  With respect to the majority of the positions 
he had held over the years, the veteran was eventually 
requested to leave, but with the promise of a recommendation 
(T. at p. 16).  The veteran denied staying in contact with 
either of his sons (T. at p. 16).  

VA PTSD examination in June 1995 revealed that the veteran 
described his mood as bitter, noted that he was terribly 
nervous, and indicated difficulty sleeping with awakening 
nightly between 3:00 a.m. and 4:00 a.m. and nightmares at the 
rate of about three nights a week.  His enjoyment consisted 
of playing cards and he noted that he would visit his sister 
once every month.  The veteran was hopeful of getting what he 
deserved from the VA in terms of compensation for what he 
experienced in the military.  He reported having three 
friends, one of whom he was very close to.  His concentration 
was fair and he noted that he watched movies for enjoyment.  

Objective examination revealed that the veteran displayed no 
motor distress and that his memory was intact.  The diagnosis 
included alcohol abuse and PTSD symptoms that did not meet 
the criteria for the diagnosis of PTSD.  The examiner 
commented that the veteran obviously believed that the 
military had been a major contributor in his difficulty in 
interacting with others.  The examiner further noted, 
however, that the veteran had not sought treatment or at 
least counseling while undergoing marital difficulty and that 
although he described stressful events, he did so without 
motor signs.  Overall, the examiner concluded that the 
veteran's described symptoms of PTSD had little, if any, 
impact on his current level of functioning.

VA PTSD examination in August 1998 revealed that the veteran 
reported going through 20 positions in 25 years reportedly 
due to anxiety, problems with getting along with authority, 
and physical problems.  The veteran noted he had been married 
five times, the longest of which was 15 years.  His last 
ended in 1984 after 12 years.  The veteran described two 
subjective complaints.  The first was anxiety, tension and 
irritability.  The second had to do with his anger towards 
authorities for not doing more for him.  

Mental status examination revealed that the veteran was alert 
and cooperative and that his thought processes were without 
loose associations.  Mood was euthymic and affect revealed a 
certain amount of anxiety and nervousness.  The veteran 
indicated that he avoided crowds and noted having startle 
response.  He now indicated that he avoided watching war 
movies, and again noted difficulty sleeping.  This was 
attributed partially to his prostatism.  Memory for recent 
events was indicated to be fair, remote memory was intact, 
and insight and judgment were fair.  The diagnoses included 
chronic PTSD, and the veteran was assigned a GAF of 70 for 
mild symptoms of anxiety, mild insomnia, and some difficulty 
in social functioning.  The examiner commented that while the 
veteran did meet the criteria for PTSD, the disorder seemed 
quite mild at the time of this examination.  

In September 1998 the RO additionally considered the "new" 
criteria for this disability, and found that the veteran's 
PTSD still did not warrant an evaluation in excess of 10 
percent.


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  The "new" 
criteria directs that a 10 percent evaluation is warranted if 
there is occupational and social impairment due to mild or 
transient symptoms with decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. Part 4, Codes 9400 and 9411.  

The "old" criteria directs that a 30 percent evaluation is 
warranted if there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and where the initiative, flexibility, efficiency 
and reliability levels are so reduced by reason of 
psychoneurotic symptoms as to result in definite industrial 
impairment.  38 C.F.R. Part 4, Codes 9400 and 9411. 

A 50 percent evaluation is warranted if the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and where psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise. The "new" 
rating criteria permit a 30 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The Board's review of the results of the April 1992 VA PTSD 
examination indicates that at the time of this examination, 
although the veteran admitted to irritability for many 
decades, sleeping difficulties, trouble getting along with 
others, and intermittent periods of depression, affect was 
noted to be appropriate, and it was noted that over the 
previous ten years, the veteran had become very active as a 
member of several service organizations, and had been asked 
to speak at schools about his POW experiences.  It was 
further noted that the veteran believed his employment 
history was successful, that his income was good, and that he 
generally worked about 60 hours per week.  While the examiner 
believed that the veteran's symptoms were more indicative of 
PTSD, the results were found to correspond to a GAF score of 
80.  It was also noted that the veteran maintained some 
contact with his siblings, and reported having contact with 
one of his sons and his two granddaughters on a regular 
basis.

Thereafter, the veteran was examined by the VA in March 1994, 
and again, while the veteran described himself as bitter, the 
anxiety found on examination was considered mild, and it was 
concluded that there were no symptoms of any social or 
industrial inadaptability, and that there was no evidence of 
time lost from work or any decrease in efficiency.  Socially, 
he was again noted to be active in service organizations and 
a speaker's bureau, reported having a lady friend for several 
years, continued to date, and enjoyed being around people 
that he liked, noting that he was a social drinker.  
Occupationally, the examiner noted that the veteran had 
worked his entire adult life until retirement age and now 
reported a full range of social activities, including dating, 
playing cards, acting as a commander at the VFW, and engaging 
in a speaker's bureau telling schools and other organizations 
about his experiences as a POW.

VA examination in June 1995 indicated that the veteran 
complained of being terribly nervous and that he still 
experienced nightmares and other sleep difficulties.  
However, it was once again noted that he reported having 
three friends, one of whom he was very close to.  He also 
enjoyed playing cards.  It was further noted that he would 
visit his sister once a month and that he watched movies for 
enjoyment.  Finally, the examiner noted that the veteran had 
not sought treatment or counseling while undergoing marital 
difficulty and that although he described stressful events, 
he did so without motor signs.  Overall, the examiner 
concluded that the veteran's described symptoms of PTSD had 
little, if any, impact on his current level of functioning.

In August 1998, although the VA examiner agreed that the 
veteran met the criteria for PTSD, he concluded that the 
symptoms were mild.  Although the veteran reported problems 
with anxiety, tension, irritability, getting along with 
authority and authority figures, and affect revealed a 
certain amount of anxiety and nervousness, the veteran was 
found to be alert and cooperative and that his thought 
processes were without loose associations.  Memory for recent 
events was indicated to be fair, remote memory was intact, 
and insight and judgment were fair, and the veteran indicated 
that he avoided crowds and demonstrated a startle response.  
He now indicated that he avoided watching war movies, and 
again noted difficulty sleeping, which was attributed 
partially to his prostatism.  The diagnoses included chronic 
PTSD, and the veteran was assigned a GAF of 70 for mild 
symptoms of anxiety, some mild insomnia, and some difficulty 
in social functioning.  The examiner commented that while the 
veteran did meet the criteria for PTSD, the disorder seemed 
quite mild at the time of this examination.  In September 
1998 the RO additionally considered the "new" criteria for 
this disability, and found that the veteran's PTSD still did 
not warrant an evaluation in excess of 10 percent.

The Board agrees that the findings from April 1992 to August 
1998 consistently reveal symptoms reflect of at most mild 
social and industrial impairment.  Since April 1992, while 
the veteran has consistently reported symptoms of 
irritability, anxiety, and difficulty sleeping, he has also 
reported activities which demonstrate the maintenance of 
significant relationships with others and involvement with 
meaningful activities and interests.  Thus, while the veteran 
reports current and past periodic difficulty in dealing with 
others, this difficulty did not and has not demonstrated more 
than slight decreased social and/or industrial efficiency.  
The Board also notes that the examiners have consistently 
found mild symptoms that have been determined to correspond 
to GAF scores as high as 80, and that while the Board may 
wish to consider a higher evaluation out of respect for the 
veteran's service to this country and unquestionable 
sacrifice as a POW for such an extended time period, the 
Board is precluded from doing so or in any way substituting 
its judgment over that of the medical experts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Thus, under the "old" and the "new" criteria, the Board 
finds that the symptoms and the level of social and 
industrial impairment of this disorder do not more nearly 
approximate the criteria for the next higher rating of 30 
percent, i.e., definite social and industrial impairment 
under 38 C.F.R. § 4.132, Diagnostic Code 9411, or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as of November 7, 1996.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

In conclusion, the Board finds that the overall degree of 
functional impairment produced by the veteran's disability is 
within the range contemplated by the assigned 10 percent 
evaluation.  Nothing in this decision precludes the veteran 
from applying for an increased rating in the future should 
his symptoms increase in severity.  The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.




ORDER

An evaluation in excess of 10 percent for PTSD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

